FILED
                                                              United States Court of
                                 PUBLISH                          Appeals
                                                                  Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                                  April 4, 2017
                      FOR THE TENTH CIRCUIT                   Elisabeth A. Shumaker
                      _________________________________           Clerk of Court

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                  No. 15-3236

LOS ROVELL DAHDA,

      Defendant - Appellant.
                     _________________________________

              Appeal from the United States District Court
                       for the District of Kansas
                   (D.C. No. 2:12-CR-20083-KHV-1)
                      _________________________________

Rick E. Bailey, Conlee, Schmidt & Emerson, L.L.P., Wichita, Kansas, for
Defendant-Appellant.

Carrie N. Capwell, Assistant United States Attorney (Thomas E. Beall,
Acting United States Attorney, with her on the briefs), Office of the United
States Attorney, Kansas City, Kansas, for Plaintiff-Appellee.
                      _________________________________

Before LUCERO and BACHARACH, Circuit Judges. 
                   _________________________________




      The Honorable Neil Gorsuch participated in the oral argument but not
in the decision. The practice of this court permits the remaining two panel
judges, if in agreement, to act as a quorum in resolving the appeal. See 28
U.S.C. § 46(d); see also United States v. Wiles, 106 F.3d 1516, 1516, at n*
(10th Cir. 1997) (noting that this court allows remaining panel judges to
act as a quorum to resolve an appeal). In this case, the two remaining panel
members are in agreement.
BACHARACH, Circuit Judge.
                  _________________________________

     Mr. Los Dahda was convicted of crimes growing out of an alleged

marijuana distribution network centered in Kansas. The convictions

resulted in a sentence of imprisonment and a fine of $16,985,250. On

appeal, Los 1 presents six challenges to the convictions and sentence:

     1.    The evidence was insufficient to prove the conspiracy charged
           in count one.

     2.    An unconstitutional variance existed between (a) the single,
           large conspiracy charged in count one and (b) the trial
           evidence, which showed numerous smaller conspiracies.

     3.    The district court erred in denying a motion to suppress wiretap
           evidence because the wiretap authorization orders had allowed
           law enforcement to use stationary listening posts outside of the
           issuing court’s territorial jurisdiction.

     4.    The district court failed to instruct the jury that maintenance of
           drug-involved premises is committed only if storing or
           distributing drugs constitutes a principal or primary purpose for
           the defendant’s maintenance of the premises.

     5.    The district court violated the Constitution by sentencing Los
           to 189 months’ imprisonment on count one without a jury
           finding on the marijuana quantity.

     6.    The district court erred in imposing a $16,985,250 fine.

     We reject Los’s first five challenges and agree with the sixth

challenge. With these conclusions, we affirm the convictions, affirm the



1
      Mr. Los Dahda had numerous co-defendants, including his brother
Mr. Roosevelt Dahda. To avoid confusion between the two brothers, we
refer to Mr. Los Dahda by his first name.
                                      2
sentence of 189 months’ imprisonment on count one, and vacate the fine of

$16,985,250.

I.    The Drug Distribution Network

      The charges arose from a large drug-distribution operation that had

been manned by over 40 individuals. These individuals obtained marijuana

from California and distributed the marijuana in Kansas.

      The operation began in 2006 when Mr. Chad Bauman, Mr. Peter Park,

and Mr. Wayne Swift began working together to distribute marijuana in

Kansas. At first, the individuals obtained their marijuana from Texas and

Canada. Eventually, however, the three individuals changed sources and

began obtaining their marijuana from California.

      Mr. Bauman, Mr. Swift, or another member of the group would drive

or fly to California, buy the marijuana, package it, store it in a California

warehouse, and ship or drive the marijuana to Kansas.

      Los allegedly joined the network as an importer and a dealer. In

these roles, Los helped to facilitate the transactions by

           driving money from Kansas to California for someone in the
            group to buy the marijuana,

           assisting with the purchase and packaging of marijuana in
            California,

           loading marijuana into crates for shipment to Kansas, and

           selling the marijuana in Kansas to individuals who
            redistributed the marijuana to others.

                                       3
      The network operated for roughly seven years, but the relationships

and work assignments varied over time. For instance, when a dispute arose,

Mr. Bauman stopped working with Mr. Park and Mr. Swift. Nonetheless,

Los continued to work with Mr. Bauman to acquire marijuana in California

and transport the marijuana to Kansas for distribution there. About a year

later, Los and Mr. Bauman stopped working together. At that point, Los

resumed working with Mr. Park and Mr. Swift as the three individuals

continued to acquire marijuana from California and distribute the

marijuana in Kansas.

      The government began investigating the drug network in 2011. As

part of that investigation, the government obtained wiretap authorization

orders covering telephones used by suspected members of the network.

Ultimately, Los was convicted on 15 counts.

II.   Sufficiency of the Evidence

      Count 1 charged Los and 42 others with a conspiracy encompassing

1,000 kilograms or more of marijuana. See 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(vii), 846, 856; 18 U.S.C. § 2. 2 Los argues that the trial evidence

established only a series of smaller conspiracies rather than a single

conspiracy involving 1,000 kilograms or more of marijuana. We disagree.



2
     Count one also charged Los with a conspiracy involving cocaine. See
21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)(II), 846, 856; 18 U.S.C. § 2. But the
cocaine part of the conspiracy was not submitted to the jury.
                                      4
      To review sufficiency of the evidence, we engage in de novo review,

considering the evidence in the light most favorable to the government to

determine whether any rational jury could have found guilt beyond a

reasonable doubt. United States v. Yehling, 456 F.3d 1236, 1240 (10th Cir.

2006). In engaging in this review, we consider all of the evidence, direct

and circumstantial, along with reasonable inferences. Id. But we do not

weigh the evidence or consider the relative credibility of witnesses. United

States v. Wells, 843 F.3d 1251, 1253 (10th Cir. 2016).

      To prove a conspiracy, the government had to show that (1) two or

more persons agreed to violate the law, (2) Los knew the essential

objectives of the conspiracy, (3) Los knowingly and voluntarily

participated in the conspiracy, and (4) the alleged co-conspirators were

interdependent. See United States v. Wardell, 591 F.3d 1279, 1287 (10th

Cir. 2009). Determining the presence of these elements is a factual issue

for the jury. See United States v. Dickey, 736 F.2d 571, 581 (10th Cir.

1984) (“It is essential to emphasize initially that the question whether

there existed evidence sufficient to establish a single conspiracy is one of

fact for the jury to decide.”). This issue turns here on the existence of a

common, illicit goal. See id. at 582.




                                        5
     A.    Sufficiency of the Evidence on a Single Conspiracy
           Involving 1,000 Kilograms or More of Marijuana

     The trial evidence was sufficient to show the existence of a single

conspiracy involving 1,000 kilograms or more of marijuana. In part, this

evidence included testimony by co-defendants Park, Swift, Bauman,

Alarcon, Villareal, and Mussat. Their testimony was corroborated by

recorded conversations, surveillance, seizures, and business records.

Together, this evidence showed that Los and others had traveled to

California to purchase marijuana, joined efforts to transport the marijuana

to Kansas, and coordinated the delivery of marijuana after returning to

Kansas. This evidence was sufficient to show formation of a conspiracy

with a common goal between all of the participants to acquire and

distribute marijuana. See United States v. Dickey, 736 F.2d 571, 582 (10th

Cir. 1984); cf. United States v. Edwards, 69 F.3d 419, 431 (10th Cir. 1995)

(holding that unity of purpose was proven by evidence that the defendants

had pooled resources to “periodically travel to Houston to purchase

cocaine, and divide the cocaine among the defendants upon return to

Tulsa”).

     Los counters that the government failed to show a single conspiracy

because

          the relationships between co-defendants sometimes changed
           over the course of time and



                                     6
           the evidence did not show interdependence among co-
            conspirators.

Both arguments are unavailing.

      On the first argument, Los points to a turnover in personnel as the

conspiracy progressed. For example, Los, Mr. Park, Mr. Swift, and Mr.

Bauman intermittently stopped and resumed doing business with one

another, and the suppliers and customers occasionally changed. But

changes in a conspiracy’s membership do not necessarily convert a single

conspiracy into multiple conspiracies. United States v. Roberts, 14 F.3d

502, 511 (10th Cir. 1993).

      “That some of the participants remained with the enterprise from its

inception until it was brought to an end, and others joined or left the

scheme as it went along, is of no consequence if each knew he was part of

a larger ongoing conspiracy.” United States v. Brewer, 630 F.2d 795, 800

(10th Cir. 1980). The membership changes would not prevent a reasonable

jury from finding Los’s unity with others in a scheme to distribute large

quantities of marijuana. See United States v. Dickey, 736 F.2d 571, 582

(10th Cir. 1984) (numerous marijuana and cocaine transactions over a five-

year period with varying participants constituted a single conspiracy).

      Second, Los argues that the evidence was insufficient to show

interdependence among the co-conspirators. “[I]nterdependence may be

shown if a defendant’s actions facilitated the endeavors of other alleged


                                      7
co-conspirators or facilitated the venture as a whole.” United States v.

Acosta-Gallardo, 656 F.3d 1109, 1124 (10th Cir. 2011). In our view, the

government’s evidence was sufficient for a finding of interdependence.

      The marijuana network required various individuals to perform

different tasks, including growing marijuana in California, transporting

funds to California, buying marijuana in California for distribution in

Kansas, transporting the marijuana to Kansas, picking up the marijuana in

Kansas, and distributing the marijuana in Kansas. See United States v.

Edwards, 69 F.3d 419, 431-32 (10th Cir. 1995) (using similar reasoning to

conclude that the government had established interdependence); United

States v. Watson, 594 F.2d 1330, 1340 (10th Cir. 1979) (“Where large

quantities of [drugs] are being distributed, each major buyer may be

presumed to know that he is part of a wide-ranging venture, the success of

which depends on performance by others whose identity he may not even

know.”). We thus conclude that the evidence established the element of

interdependence.

      B.       Sufficiency of the Evidence on Los’s Participation in the
               Conspiracy

      The trial evidence permitted the jury to find not only a single

conspiracy involving 1,000 kilograms or more of marijuana but also Los’s

participation in that conspiracy. For instance, the trial testimony reflected

eight facts:


                                       8
1.   Los traveled to California to purchase marijuana from the
     group’s suppliers. R. supp. vol. 1 at 3538, 3687, 4094-97,
     4249-50, 4559-60, 5047-50.

2.   Large quantities of marijuana were purchased on these trips. Id.
     at 4102, 4348, 5083.

3.   Los purchased marijuana in California for transportation to
     Kansas. Id. at 4631, 4639, 4828-29.

4.   Los drove money from Kansas to California to purchase
     marijuana and drove newly acquired marijuana to the shipping
     warehouse in California. Id. at 3446-47, 4310, 4560-61, 5244-
     46.

5.   Los picked up marijuana that had been stored in the California
     warehouse. Id. at 3306-07, 4260-61.

6.   Mr. Park and Mr. Swift helped Los by shipping marijuana from
     California to Kansas. In return, Los provided marijuana on
     credit to Mr. Park and Mr. Swift. Id. at 4629-30, 4640.

7.   Los funded a grow operation in California that was run by a co-
     defendant, Mr. Justin Pickel. Id. at 5232-35. Co-defendants
     Park and Paiva helped with the grow operation. Id. at 5235,
     5237, 5241. Approximately 200 marijuana plants were later
     found at Mr. Pickel’s residence. Id. at 1960.

8.   In Kansas, Los and other co-conspirators sold marijuana to
     dealers in Kansas for redistribution there. Id. at 3285, 4263,
     4348.




                               9
10
     Los counters with three arguments:

     1.    He did not agree to deal cocaine.

     2.    He did not agree to personally drive large quantities of
           marijuana.

     3.    He tried to keep his marijuana separate from the co-defendants’
           marijuana.

     In part, Los contends that he did not share the essential objectives of

the charged conspiracy because he did not know that some co-conspirators

were also dealing in cocaine. This argument fails because a cocaine

conspiracy was never submitted to the jury.

     Though count one charged a conspiracy involving cocaine, this part

of the conspiracy was not submitted to the jury. Thus, the jury had only to

gauge the proof of a conspiracy involving marijuana. That proof was

unaffected by the fact that some co-conspirators had also dealt in cocaine.

See United States v. Dickey, 736 F.2d 571, 582-83 (10th Cir. 1984)

(rejecting the argument that a conspiracy involving more than one drug

constituted evidence of multiple conspiracies).

     Los adds that he “did not want to be involved in large quantities of

marijuana.” Appellant’s Opening Br. at 23. For this argument, Los relies

on testimony that he did not want to drive hundreds of pounds of

marijuana. R. supp. vol. 1 at 5170-71. But that testimony did not show that

Los lacked knowledge of the scope of the marijuana network. To the

contrary, the trial evidence showed that Los had known that large

                                     11
quantities of marijuana were being grown and purchased in California and

brought to Kansas. Los simply wanted someone else to drive the marijuana

because of the risk that the driver would be caught; Los wanted others to

bear that risk.

      In analogous circumstances, we have recognized the sufficiency of

evidence on a large drug conspiracy when various individuals perform

assigned tasks involving the transportation and sale of illegal drugs. See

United States v. Evans, 970 F.2d 663, 673 (10th Cir. 1992). In addition, we

have upheld the sufficiency of evidence for particular defendants based on

their roles and knowledge of “the nature and objectives of the criminal

conspiracy.” United States v. Small, 423 F.3d 1165, 1184 (10th Cir. 2005);

see also United States v. Vaziri, 164 F.3d 556, 565 (10th Cir. 1999)

(“Generally, it is sufficient for purposes of a single-conspiracy finding that

a conspirator knowingly participated with a core conspirator in achieving a

common objective with knowledge of the larger venture.”). Thus, a

reasonable fact-finder could infer that Los shared the conspiratorial

objectives.

      Finally, Los denies that he and his alleged co-conspirators were

interdependent. For this argument, Los points to evidence that he selected

his own marijuana and kept track of his own marijuana and money even if

they were being shipped with others’ marijuana or money. But the jury also

heard testimony that (1) Los’s marijuana was sometimes combined with

                                     12
marijuana purchased by others and (2) many individuals relied on Los as a

supplier. R. supp. vol. 1, at 3653, 4638-39. In addition, the government

presented evidence that Los had driven money to California for the group

to buy marijuana, had bought the group’s marijuana in Kansas, had stored

the group’s marijuana in a California warehouse, had picked up the group’s

marijuana from the Kansas warehouse, and had paid Mr. Pickel to grow

marijuana for resale in Kansas. Together, the evidence allowed a jury to

reasonably find the element of interdependence.

                                   * * *

     In sum, the government presented evidence that Los and others had

frequently bought and sold marijuana from one another, worked together to

grow marijuana, and united to transport marijuana from California for

distribution in Kansas. Viewed in the light most favorable to the

government, the evidence was sufficient to establish that Los had joined

the single conspiracy charged in count one. We therefore reject Los’s

challenge to the sufficiency of the evidence regarding a single conspiracy

of 1,000 kilograms or more. 3




3
      In his reply brief, Los questions the jury instructions and verdict
form for count one. But in his opening brief, Los confined his challenge to
the sufficiency of the evidence; there was no challenge to the jury
instructions or verdict form on count one. These omissions waived the
challenges to the jury instructions and verdict form. United States v.
Martinez, 518 F.3d 763, 767 n.2 (10th Cir. 2008).
                                    13
III.   Variance

       Los argues that there was a prejudicial variance between the conduct

charged in count one and the trial evidence. According to Los, the evidence

established smaller conspiracies rather than a single, large conspiracy.

       “In the context of a conspiracy conviction, we treat a variance claim

as a challenge to the sufficiency of the evidence establishing that each

defendant was a member of the same conspiracy.” United States v.

Gallegos, 784 F.3d 1356, 1362 (10th Cir. 2015). Viewing the challenge in

this manner, we engage in de novo review. United States v. Caldwell, 589

F.3d 1323, 1328 (10th Cir. 2009).

       For the same reasons discussed above, we reject Los’s allegation of a

variance between the conspiracy charged in count one and the trial

evidence. Accordingly, we affirm Los’s conviction on the conspiracy

charged in count one.

IV.    The Wiretap Authorization Orders

       Much of the evidence against Los was obtained through wiretaps of

cell phones used by Los and four co-conspirators. The wiretaps grew out of

nine orders issued by the U.S. District Court for the District of Kansas.

       Prior to trial, Los moved to suppress the intercepted communications,

arguing that the wiretap orders exceeded the district court’s territorial

jurisdiction. We agree with Los that the wiretap orders exceeded the

district court’s territorial jurisdiction, but we affirm the denial of the

                                       14
motion to suppress because the territorial defect did not directly and

substantially affect a congressional intention to limit wiretapping.

      A.    Standard of Review

      We presume that the wiretap authorization orders were valid. United

States v. Radcliff, 331 F.3d 1153, 1160 (10th Cir. 2001). Los incurred the

burden to show otherwise. Id. In determining whether Los satisfied this

burden, we engage in de novo review. Id.

      B.    Facial Invalidity

      Title III of the Omnibus Crime Control and Safe Streets Act of 1968

permits courts to authorize law enforcement’s interception of telephone

communications. 18 U.S.C. §§ 2510-20. Under Title III, a suppression

remedy exists for communications that were intercepted (1) unlawfully,

(2) based on a facially insufficient wiretap authorization order, or (3) not

in conformity with the wiretap authorization order. 18 U.S.C.

§ 2518(10)(a). Relying on the second ground for suppression, Los argues

that the wiretap authorization orders were facially insufficient because

they authorized use of a stationary listening post outside of the district

court’s territorial jurisdiction. We agree.

      Title III permits a judge to authorize “interception” of telephone

calls. 18 U.S.C. § 2518(3). Generally, this authority is limited to

interceptions taking place within the judge’s “territorial jurisdiction.” Id.

But an exception exists, allowing interception outside the judge’s

                                      15
territorial jurisdiction when a “mobile interception device” is used. Id.

Thus, we must decide (1) whether the wiretap orders permitted interception

outside the issuing court’s territorial jurisdiction, and (2) if so, whether

the orders limited extra-territorial interception to instances involving a

mobile interception device.

      On the first issue, the wiretap orders permitted interception outside

of the issuing court’s territorial jurisdiction. The wiretap authorization

orders provided that “[p]ursuant to Title 18, United States Code § 2518(3),

it is further Ordered that, in the event [the target telephone numbers] are

transported outside the territorial jurisdiction of the court, interception

may take place in any other jurisdiction within the United States.” R. supp.

vol. 4 at 166, supp. vol. 5 at 6, 173, 270, 386, 499-500, 638, 766, 915.

      The term “intercept” is broadly defined in Title III. This definition

includes the use of a “device” to acquire the “contents” of any telephone

call. 18 U.S.C. § 2510(4). But “[t]he statute does not specify precisely

where an interception is deemed to occur.” United States v. Rodriguez, 968

F.2d 130, 136 (2d Cir. 1992).

      We addressed that issue in United States v. Tavarez, 40 F.3d 1136

(10th Cir. 1994). There we interpreted an Oklahoma counterpart to Title

III, holding that interception occurs both where the tapped telephone is

located and where the intercepted communications are first heard by law

enforcement officials. United States v. Tavarez, 40 F.3d 1136, 1138 (10th

                                      16
Cir. 1994). That holding was based on the definitions in Oklahoma law for

“intercept” and “aural acquisition.” Id.

      Title III’s definition of “intercept” is virtually identical to

Oklahoma’s definition, covering the aural acquisition of the content of any

oral communication through a device. 18 U.S.C. § 2510(4). Compare Okla.

Stat. tit. 13, § 176.2(9), with 18 U.S.C. § 2510(4). And the two laws

contain similar definitions for “aural” communication. Compare Okla. Stat.

tit. 13, § 176.2(2) (defining “aural acquisition”), with 18 U.S.C.

§ 2510(18) (defining “aural transfer”). Both definitions would

unambiguously include hearing someone’s telephone call. See Sanders v.

Robert Bosch Corp., 38 F.3d 736, 739 (4th Cir. 1994) (“The recording of a

telephone conversation alone constitutes an ‘aural . . . acquisition’ of that

conversation.”). Thus, an “interception” under Title III occurs both where

the tapped telephones are located and where law enforcement officers put

their listening post. Indeed, every circuit court to address the issue has

adopted a similar definition. See United States v. Jackson, ___ F.3d ___, No.

14-3712, 2017 WL 727144, at *10 (3d Cir. Feb. 24, 2017).

      In this case, the wiretap orders authorized interception of cell phones

located outside the issuing court’s territorial jurisdiction, using listening

posts that were also stationed outside the court’s territorial jurisdiction.

The orders allowed interception outside the court’s territorial jurisdiction

because there was no geographic restriction on the locations of either the

                                       17
cell phones or the listening posts. The orders therefore violated the general

rule that interception must occur within the issuing court’s territorial

jurisdiction.

      But the statutory exception allows law enforcement to listen to calls

outside the issuing court’s territorial jurisdiction by using a “mobile

interception device.” 18 U.S.C. § 2518(3). To determine whether this

exception was triggered, we ask whether law enforcement used a “mobile

interception device.” This question turns on what a “mobile interception

device” is.

      Three possibilities exist:

      1.      A listening device that is mobile, 4

      2.      a cell phone being intercepted, or

      3.      a device that intercepts mobile communications, such as cell-
              phone calls.

Of the three possibilities, only the first one is compatible with the statute.

      The statute’s plain language controls unless the plain language would

“produce a result demonstrably at odds with the intention of its


4
      For example, some scholars point to small mobile devices such as
“IMSI catchers,” which are capable of intercepting the content from cell-
phone calls. Gus Hosein & Caroline Wilson Palow, Modern Safeguards for
Modern Surveillance: An Analysis of Innovations in Communications, 74
Ohio. St. L.J. 1071, 1081 (2013); Stephanie K. Pell & Christopher
Soghoian, Your Secret Stingray’s No Secret Anymore: The Vanishing
Government Monopoly Over Cell Phone Surveillance & Its Impact on
National Security & Consumer Privacy, 28 Harv. J.L. & Tech. 1, 11
(2014).
                                        18
drafters . . . .” Starzynski v. Sequoia Forest Indus., 72 F.3d 816, 820 (10th

Cir. 1995). In examining the meaning of “mobile interception device,” we

begin with the words’ grammatical functions. See Antonin Scalia & Bryan

A. Garner, Reading Law 140 (2012) (“Words are to be given the meaning

that proper grammar and usage would assign them.”).

      The term “mobile” is an adjective, which functions to modify a noun.

See Webster’s Third New Int’l Dict., 1450 (Gove ed. 1993) (defining an

adjective); Bryan A. Garner, Garner’s Dict. of Legal Usage 23 (3d ed.

2011) (defining a noun). Accordingly, the term “mobile” modifies

“interception device” and “the phrase ‘mobile interception device’ on its

face appears to refer to the mobility of the device used to intercept

communications.” United States v. North, 735 F.3d 212, 218 (5th Cir.

2013) (DeMoss, J., concurring opinion).

      The second possible interpretation would be to treat the cell phones

themselves as “mobile interception devices.” This interpretation is

impossible to square with Title III. Title III describes the term “device” as

something used to intercept a call. 18 U.S.C. § 2510(5). The cell phone is

the thing being intercepted, not the thing being used to intercept the call.

Thus, this interpretation is incompatible with Title III.

      The third possibility treats a “mobile interception device” as

something used to intercept mobile communications. This interpretation



                                      19
would require us to rewrite the statute, creating an entirely different use of

the term “mobile.”

      As discussed above, the statutory term “mobile” precedes two nouns:

“interception” and “device.” Thus, only three possibilities exist: The term

“mobile” can modify (1) “interception,” (2) “device,” or (3) both

“interception” and “device.” But the third possible interpretation would

ignore all of these possibilities, using “mobile” to modify the noun

“telephone.” This interpretation does not make sense because the word

“telephone” is not included in the phrase “mobile interception device.”

      This interpretation is based on the Seventh Circuit’s opinion in

United States v. Ramirez, 112 F.3d 849 (7th Cir. 1997). In Ramirez, the

Seventh Circuit concluded that the term “mobile interception device”

includes devices that intercept mobile communications, such as cell phone

calls. Ramirez, 112 F.3d at 853 (“The term [mobile interception device] in

context means a device for intercepting mobile communications . . . .”).

There, however, the Seventh Circuit acknowledged that its interpretation

deviated from the statutory language. Id. at 852. The court recognized that

the statutory language, when read literally, would prevent a judge from

authorizing interception of cell phone calls through a stationary listening

post when both the cell phones and the listening post are located outside of

the judge’s district. Id. at 852.



                                      20
      The Seventh Circuit declined to adopt the literal meaning of the

statute, reasoning that the emphasis on the listening post’s location “makes

very little sense” because “that location is fortuitous from the standpoint

of the criminal investigation.” Id. at 852. The Seventh Circuit then

examined Title III’s legislative history and concluded that “‘mobile

interception device’ was intended to carry a broader meaning than the

literal one.” Id. As the Seventh Circuit explained, Title III’s legislative

history states that the jurisdictional exception for mobile listening devices

“applies to both a listening device installed in a vehicle and to a tap placed

on a cellular or other telephone installed in a vehicle.” Id. The Seventh

Circuit concluded that (1) this discussion of “mobile interception device”

was “illustrative rather than definitional” and (2) when placed in context,

the term “mobile interception device” means “a device for intercepting

mobile communications.” Id. at 853.

      Even if the legislative history was “illustrative rather than

definitional,” the illustration underscores the statute’s plain language: A

bug attached to a car phone is an interception device that is mobile. At a

minimum, the legislative history is not demonstrably at odds with a literal

interpretation of the statute. Thus, we are not at liberty to scuttle the

statute’s plain meaning.

      Instead, we conclude that the term “mobile interception device”

means a mobile device for intercepting communications. The wiretap

                                      21
orders authorized interception of cell phones that were outside of the

court’s territorial jurisdiction, to be heard with stationary listening posts

that could also be positioned outside of the court’s jurisdiction. Thus, the

orders were facially insufficient under Title III.

      C.    Suppression as a Remedy

      Though the wiretap orders were facially insufficient, the defect does

not necessarily require suppression. See United States v. Foy, 641 F.3d

455, 463 (10th Cir. 2011) (“Not all deficiencies in wiretap applications . . .

warrant suppression.”). Rather, suppression is required only if the

jurisdictional requirement is one of “those statutory requirements that

directly and substantially implement[s] the congressional intention to limit

the use of intercept procedures to those situations clearly calling for the

employment of this extraordinary investigative device.” United States v.

Giordano, 416 U.S. 505, 527 (1974); see United States v. Radcliff, 331

F.3d 1153, 1162 (10th Cir. 2003) (extending this rule to suppression for

facial insufficiency under 18 U.S.C. § 2518(10)(a)(ii)).

      Applying this test, we conclude that suppression is not required for

the district court’s authorization of wiretaps beyond the court’s territorial

jurisdiction. See Adams v. Lankford, 788 F.3d 1493, 1500 (11th Cir. 1986)

(holding that authorization of a wiretap order beyond the territorial

restrictions in 18 U.S.C. § 2518(3) does not require suppression because

the statutory violation would not implicate Congress’s core concerns

                                      22
underlying Title III). But see United States v. Glover, 736 F.3d 509, 515

(D.C. Cir. 2013) (concluding that territorial jurisdiction is a core concern

of Title III).

      We begin with the underlying concerns that animate Title III: “(1)

protecting the privacy of wire and oral communications, and (2)

delineating on a uniform basis the circumstances and conditions under

which the interception of wire and oral communications may be

authorized.” S. Rep. No. 90-1097, at 66 (1968). Los does not explain how

these congressional concerns relate to the statute’s territorial limitation.

      Congress’s goals for Title III included

            protection of the privacy of oral and wire communications and

            establishment of a uniform basis for authorizing the
             interception of oral and wire communications.

Id. 5 In discussing how the statute protects privacy, the legislative history

provides two examples:

      1.     Limiting who can conduct wiretaps (only “duly authorized law
             enforcement officers engaged in the investigation or prevention
             of specified types of serious crimes”) and

      2.     creating an evidentiary burden for a wiretap (probable cause).

Id.

      Not surprisingly, the territorial limitation does not appear in the

congressional examples of privacy protections in Title III. And the


5
      This list of Title III’s goals is not exhaustive.
                                       23
territorial limitation differs from these examples and was not mentioned in

the legislative history. See United States v. Chavez, 416 U.S. 562, 578

(1974) (relying in part on the absence of legislative history concerning

certain Title III provisions to conclude that a statutory violation did not

warrant suppression).

      Nor does the territorial requirement implicate the statutory goal of

uniformity. Indeed, suppression might actually undermine this goal. In

Title III, Congress sought to centralize electronic surveillance decisions

with a state’s chief prosecuting officer. S. Rep. No. 90-1097, at 98 (1968).

But the territorial limitations potentially undermine uniformity by

requiring prosecutors in multiple jurisdictions to coordinate about how

they use electronic surveillance. Adams v. Lankford, 788 F.2d 1493, 1499

(11th Cir. 1986).

      Los argues that the territorial limitation thwarts forum shopping,

reducing opportunities for the government to manipulate the choice of a

forum to obtain warrants that may not be approved elsewhere. See United

States v. North, 735 F.3d 212, 218-19 (5th Cir. 2013) (DeMoss, J.,

concurring opinion) (relying on similar reasoning). In our view, however,

the territorial limitation does not prevent forum shopping.

      As noted above, a judge may authorize a wiretap if (1) the target

phone is within the judge’s territorial jurisdiction, (2) the government’s

stationary listening post is located in the judge’s territorial jurisdiction, or

                                       24
(3) the government is using an authorized mobile interception device. See

Part IV(B), above. These statutory predicates permit forum shopping in

two ways.

      First, if the government wants to seek a wiretap authorization order

from a particular court and neither the target phones nor a listening post

are located in that court’s territorial jurisdiction, the government could

forum shop by using an authorized mobile interception device. See 18

U.S.C. § 2518(3). In that case, a judge can authorize interception anywhere

in the United States simply by allowing agents to use a mobile device to

intercept cell phone calls.

      Second, the government can forum shop by using a listening post in

the preferred judge’s district. As noted above, an interception takes place

where the listening post is. See Part IV(B), above. And law enforcement

has free rein on where to put the listening post. Here, for example, if law

enforcement had wanted to obtain a wiretap order from a judge in

Nebraska, law enforcement could use a listening post in Nebraska even

though none of the underlying events or suspected co-conspirators bore any

connection to Nebraska. See United States v. Jackson, 207 F.3d 910, 914

(7th Cir.), overruled on other grounds, 531 U.S. 953 (2000). 6


6
      Los contends that Title III’s territorial restriction is designed to
ensure a jurisdictional nexus between the issuing court and the telephones
to be tapped.

                                      25
      For both reasons, the territorial limitations do not meaningfully curb
                                7
the danger of forum shopping.

                                     * * *

      In sum, we hold that the facial defects in the nine wiretap

authorization orders did not require suppression. Thus, the district court

did not err in denying the motion to suppress. 8

V.    Jury Finding on the Marijuana Quantity

      Los was found guilty on count 1, which charged a conspiracy

involving 1,000 kilograms or more of marijuana. See 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(vii), 846, 856. For this count, Los obtained a

sentence of 189 months’ imprisonment. He contends that this sentence




       Los cites no authority for this proposition, and it is hard to reconcile
with the statute. The statute requires a jurisdictional nexus to either the
stationary listening post or to the telephones to be tapped, but not to both.
The use of telephones outside of Kansas did not trigger the statute’s
territorial restriction.
7
      Los does not dispute that for each call used at trial, the agents’
listening post was located in the District of Kansas. These cell phone
communications were intercepted in the issuing court’s territorial
jurisdiction, which fell within Title III’s territorial limitations. But the
orders would have allowed interception of calls outside the issuing court’s
jurisdiction.
8
      The government argues that even if the wiretap evidence should have
been suppressed, any error in admitting the wiretap evidence would have
been harmless because the government proved Los’s guilt by overwhelming
non-wiretap evidence. We need not reach this argument.

                                      26
violates the Constitution because the jury did not specifically find the

marijuana quantity involved in the conspiracy.

     “We review the legality of an appellant’s sentence de novo.” United

States v. Jones, 235 F.3d 1231, 1235 (10th Cir. 2000).

     The penalties for violating § 841(a) appear in subsection (b).

Subsection (b)(1)(D) provides a maximum sentence of 5 years’

imprisonment if the total marijuana weight was less than 50 kilograms. 21

U.S.C. § 841 (b)(1)(D). Subsection (b)(1)(C) provides a maximum sentence

of 20 years’ imprisonment when no specific amount is charged. And

subsections (b)(1)(A) and (B) provide higher maximum sentences

depending on the type and quantity of the substance; in cases involving

1,000 kilograms or more of marijuana, subsection (b)(1)(A) imposes a

mandatory minimum sentence of 10 years and a maximum sentence of life

imprisonment. 21 U.S.C. § 841(b)(1)(A)(vii).

     Although Los was found guilty of participating in a conspiracy

involving 1,000 kilograms or more of marijuana, the government agreed to

waive the 10-year mandatory minimum under § 841(b)(1)(A). Thus, Los

was sentenced under § 841(b)(1)(C).

     But he argues that he should have been subject to the 5-year

maximum under § 841(b)(1)(D) because the verdict form did not require a

specific determination of the marijuana quantity. We reject this argument



                                      27
because the marijuana quantity, 1,000 kilograms, was an element of the

charged conspiracy.

      Los correctly argues that to increase his maximum sentence based on

drug quantity, the quantity of drugs had to be charged in the indictment,

submitted to the jury, and proven beyond a reasonable doubt. Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000); United States v. Jones, 235 F.3d

1231, 1233, 1236 (10th Cir. 2000). Thus, if the jury had not found a

marijuana quantity beyond a reasonable doubt, the Constitution would have

limited the maximum sentence to five years under § 841(b)(1)(D). United

States v. Cernobyl, 255 F.3d 1215, 1220 (10th Cir. 2001).

      But no constitutional violation took place. On count 1, the jury found

that the conspiracy had involved 1,000 kilograms or more of marijuana.

Though the quantity was not addressed on the verdict form, the quantity

was charged in the indictment and included in Instruction 19: “As to each

defendant, to carry its burden of proof on Count 1, the government must

prove beyond a reasonable doubt each of the following elements: . . . the

overall scope of the agreement involved more than 1,000 kilograms of

marijuana.” R. vol. 1 at 401. In turn, the verdict form directed the jury to

make its findings on count 1 “[u]nder instructions 19-21.” Id. at 433.

      “We presume the jury follows its instructions” in the absence of an

overwhelming probability to the contrary. United States v. Rogers, 556

F.3d 1130, 1141 (10th Cir. 2009); United States v. Herron, 432 F.3d 1127,

                                      28
1135 (10th Cir. 2005). There is no reason to think that the jury disregarded

its instructions, and we see no reason to reject the presumption here. Thus,

we reject Los’s challenge to the sentence on count one. See United States

v. Singh, 532 F.3d 1053 (9th Cir. 2008) (holding that no Apprendi violation

took place when the burden of proof on a fact, which enhanced the

statutory maximum, was contained in a jury instruction but not in the

verdict form); United States v. O’Neel, 362 F.3d 1310, 1314 (11th Cir.

2004) (same), vacated sub nom., Sapp v. United States, 543 U.S. 1107

(2005), reinstated, 154 F. App’x 161 (11th Cir. 2005).

VI.   Jury Instruction on Maintenance of Premises to Store or
      Distribute Marijuana

      Los was convicted of maintaining premises for the purpose of storing

and distributing marijuana. See 21 U.S.C. § 856(a)(1)-(2) and 18 U.S.C.

§ 2. For guilt on maintaining drug-involved premises, the defendant must

have “(1) knowingly (2) opened or maintained a place (3) for the purpose

of manufacturing by repackaging, distributing, or using any controlled

substance.” United States v. Williams, 923 F.2d 1397, 1403 (10th Cir.

1990).

      According to Los, the jury was improperly instructed on the third

element. Los contends that the jury should have been told to consider

whether storing or distributing marijuana was the primary or principal




                                     29
purpose for maintaining the premise. The government contends that Los

failed to preserve this argument, and we agree.

      “[W]aiver is the ‘intentional relinquishment or abandonment of a

known right.’” United States v. Olano, 507 U.S. 725, 733 (1992) (quoting

Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). Applying this definition, we

conclude that Los intentionally relinquished his challenge to the content of

the jury instruction. See United States v. Teague, 443 F.3d 1310, 1314

(10th Cir. 2006) (“[A] party that has forfeited a right by failing to make a

proper objection may obtain relief for plain error; but a party that has

waived a right is not entitled to appellate relief.”). This relinquishment

constituted a waiver. 9

      At the charging conference, Los represented that he was not

challenging the content of the jury instruction. Instead, Los argued that

there was not enough evidence to justify this instruction.

      As Los points out, the district court initially construed this objection

as a challenge to the instruction’s content. R. sup. vol. 1 at 5780. But Los

immediately clarified: “I don’t want the instruction changed, I want it

omitted because we’re making an allegation that there was insufficient

evidence to submit it.” Id. (emphasis added). Based on this exchange, we

conclude that Los waived any challenge to the content of the jury

9
     The government urged forfeiture rather than waiver. But we may
consider the issue of waiver sua sponte. United States v. Mancera-Perez,
505 F.3d 1054, 1057 n.3 (10th Cir. 2007).
                                      30
instruction. See United States v. Carrasco-Salazar, 494 F.3d 1270, 1272-73

(10th Cir. 2007) (“[A]n abandoned objection is waived.”).

      We accordingly decline to consider Los’s challenge to the content of

the jury instruction.

VII. Fine

      Finally, Los challenges the $16,985,250 fine as procedurally and

substantively unreasonable. The government does not address these

challenges, but concedes that the fine was erroneous because it exceeded

the statutory maximum. We agree with this concession. Los was subject to

a fine on 15 counts; for these counts, the maximum fine would have been




                                    31
$13,750,000. 10 As a result, we reverse the district court’s imposition of the

fine and remand for reconsideration of the amount. 11




10
      The government explained:

      As to Count One, 21 U.S.C. § 841(b)(1)(A) carries a maximum
      fine of $10,000,000.00 if the defendant is an individual. The
      maximum fine is $20,000,000 if the individual has a prior
      felony drug conviction, which is not applicable here. 21 U.S.C.
      § 841(b)(1)(A). As to Counts 26, 36, 43, 49, 73, 85, and 88, the
      maximum fine on each count is $250,000. 21 U.S.C. §
      841(b)(1)(D). Count 31 carries a maximum fine of $500,000. 21
      U.S.C. § 856(b). As to Counts 38, 39, 41, 42, 45, and 46, the
      maximum fine on each count is $250,000. 21 U.S.C. § 843(b);
      18 U.S.C. § 3571. (See also Vol. 2, Doc. 2049, PSR ¶ 473.)
      Aggregating all of the maximum fines on each count of
      conviction results in a total potential maximum fine of
      $13,750,000.00.

Appellee’s Response Br. at 57 n.24.
11
      We express no opinion on Los’s arguments of procedural and
substantive reasonableness.
                                      32
VIII. Disposition

     We affirm Los’s convictions and sentence of 189 months’

imprisonment on count 1. We reverse the imposition of a fine in the

amount of $16,985,250 and remand for reconsideration of the amount.




                                    33
15-3236, United States v. Los Dahda
LUCERO, J., concurring.

       I join the majority opinion in full. I write separately to note that 18 U.S.C.

§ 2518(3) is in need of congressional attention. Both the terminology and the

mechanisms for intercepting calls have bypassed the quaint language of this statute.

       Section 2518(3) empowers judges to authorize the interception of “electronic

communications within the territorial jurisdiction of the court in which the judge is

sitting.” Id. Judges may also authorize interception “outside that jurisdiction but within

the United States in the case of a mobile interception device.” Id. The congressional

discussion of this provision, which like the statute appears trapped in history, suggests

that the phrase “mobile interception device” would apply “to both a listening device

installed in a vehicle and to a tap placed on a cellular or other telephone instrument

installed in a vehicle.” S. Rep. No. 99-541, at 30 (1986), as reprinted in 1986

U.S.C.C.A.N. 3555, 3584.

       It seems that Congress intended to cover situations in which a phone being

monitored under a wiretap order leaves the original jurisdiction. But in crafting language

to deal with this contingency, Congress presumed that authorities would have to install a

physical device to monitor calls. See id. (discussing two hypotheticals, one in which a

judge “authorize[s] the installation of a device and the device will be installed within the

court’s jurisdiction, but the suspect will subsequently move outside that jurisdiction,” and

one in which “a device [is] authorized for installation in an automobile” but the vehicle is

“moved to another district prior to installation”). Advances in wiretapping technology
have rendered that presumption inaccurate. Mobile phone calls may now be monitored

without a device located in close physical proximity to the phone.

       Nevertheless, I agree with the majority opinion that we should not torture this

statutory text to apply to all calls placed from a mobile phone. It is for Congress to

update § 2518(3) to account for modern devices if it so chooses.




                                             2